Keefe, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto, subject to the approval of the court, that the polymerized vinyl acetate synthetic resin covered by the invoices the subject of the instant appeal to reap-praisement was exported from Canada, and that the merchandise and issues involved in the instant appeal to reappraisement are the same in all material respects to the merchandise and issues involved in F. W. Myers & Co., Inc. v. United States, Reap. Dec. 5607; that the market value at which such or similar merchandise was freely offered, for sale to all purchasers in the principal markets of Canada in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings and all other costs, charges, and *431expenses incident to placing the merchandise in condition packed ready for shipment to the United States, was the appraised value of the merchandise less any additions made by the importer by reason of the Canadian sales tax.
It is further stipulated and agreed that on or about the date of exportation of the merchandise covered by the instant appeal to reappraisement such or similar merchandise was not freely offered for sale for exportation to the United States.
It is further stipulated and agreed that the record in said Reap. Dec. 5607 be incorporated as a part of the record in the instant appeal to reappraisement, and that this appeal be submitted upon this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is the appraised value, less any additions made by the importer by reason of the Canadian sales tax.
Judgment will be rendered accordingly.